

Exhibit 10.22
2020 Executive Performance Incentive Plan


On September 10, 2019, the Compensation Committee of the Board of Directors of
Analog Devices, Inc. (the “Company”) approved the terms of the 2020 Executive
Performance Incentive Plan (the “2020 Executive Performance Incentive Plan”).
All executive officers and other senior management selected by the Chief
Executive Officer will participate in the 2020 Executive Performance Incentive
Plan. Bonus payments under the 2020 Executive Performance Incentive Plan are
calculated and paid as follows:


1. Each participant’s Bonus Target is obtained by multiplying his or her Base
Salary by his or her Individual Target Bonus Percentage:


•Base Salary – the individual’s base pay during the applicable bonus period.


•Individual Target Bonus Percentage — a percentage of the individual’s Base
Salary, determined individually for each participant by the Compensation
Committee and ranging from 50% to 160%.


2. Each participant’s Bonus Target is then multiplied by the Bonus Payout
Factor. The Bonus Payout Factor is equal to (A) 50% of the Bonus Payout Factor
(as shown in the table below) based on the Company’s operating profit before tax
(OPBT) as a percentage of revenue for the applicable quarter plus (B) 50% of the
Bonus Payout Factor (as shown in the table below) based on the Company’s revenue
growth for the applicable quarter compared to the same quarter in the prior
fiscal year.1  For purposes of the 2020 Executive Performance Incentive Plan,
revenue will be measured on a sell-in basis (commonly referred to as POA
revenue). The calculations of revenue growth and OPBT as a percentage of revenue
are adjustable by the Compensation Committee in its sole discretion to take
account of special items, including but not limited to: restructuring-related
expense, acquisition- or disposition-related items, non-recurring royalty
payments or receipts, and other similar non-cash or non-recurring items. If OPBT
is equal to or less than 36% of revenue for the applicable quarter, the Bonus
Payout Factor shall be zero for that quarter, even if the Company has revenue
growth for that quarter. The Bonus Payout Factor can range from 0% to 300%.


The following Bonus Payout Factor tables apply under the 2020 Executive
Performance Incentive Plan:

50% of Bonus Based on OPBT/RevenueBonus Payout Factor
≤36%
0%  39%  100%  42%  200%  
≥45%
300%  








--------------------------------------------------------------------------------



Exhibit 10.22

50% of Bonus Based on Revenue GrowthBonus Payout Factor
≤0%
0%  5%  100%  10%  200%  
≥15%
300%
  



1 In order to facilitate a comparison of fiscal quarters for purposes of the
revenue growth element of the plan, all 14-week quarters will be normalized to a
13-week quarter.


The Bonus Payout Factor is determined quarterly and will be linearly
interpolated between the values specified in the tables above. For example, if
OPBT for a quarter is 40.5% of revenue (which would result in a Bonus Payout
Factor of 150% for that element) and revenue growth for the quarter compared to
the same quarter in the prior fiscal year was 2.5% (which would result in a
Bonus Payout Factor of 50% for that element), then the Bonus Payout Factor for
the quarter would be 100% which is the sum of 50% of the OPBT factor of 150% and
50% of the revenue growth factor of 50%. The Bonus Payout Factor is calculated
in the same manner under the Company’s 2020 Analog Devices Performance Incentive
Plan for all eligible employees.


A participant’s bonus for a quarter shall be equal to the product obtained by
multiplying a participant’s Bonus Target for the quarter by the Bonus Payout
Factor for that quarter. Each participant’s Bonus Payment can range from zero to
three times his or her Bonus Target.


3. The 2020 Executive Performance Incentive Plan is a discretionary plan, and
the Compensation Committee reserves the right to modify it or reduce a Bonus
Payout Factor (including the right not to make bonus payments at all) or
terminate it at any time, with or without notice, subject to and in accordance
with applicable local law.


4. Fiscal 2020 bonus payments, if any, under the 2020 Executive Performance
Incentive Plan will be calculated at the end of each fiscal quarter and
distributed after the first half and second half of fiscal year 2020. The bonus
payment for the first half of fiscal 2020 will be paid on or before June 30,
2020 and the bonus payment for the second half of fiscal 2020 will be paid on or
before December 31, 2020.


5. Participants are eligible for a bonus payment beginning with their first full
day of employment, so long as they remain actively employed by the Company on
the applicable bonus payment date.


6. If the Company is required pursuant to the listing standards of any national
securities exchange or association on which the Company's securities are listed
or otherwise by applicable law or regulation to develop and implement a policy
providing for the recovery from a participant of any payment under the 2020
Executive Performance Incentive Plan, the payment will be subject to recovery in
accordance with such clawback policy.



